TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00468-CR





Clarence Macvey Donald, Appellant


v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
NO. D-1-DC-04-205413, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
Clarence Donald seeks to appeal from the district court’s order dismissing the above
cause on the State’s motion after a new indictment was filed.  Generally, we have criminal appellate
jurisdiction only when there has been a judgment of conviction.  See Workman v. State, 343 S.W.2d
446, 447 (Tex. Crim. App. 1961).  We do not have jurisdiction except as expressly granted to us by
law.  See Apolinar v. State, 820 S.W.2d 792, 794 (Tex. Crim. App. 1991); McKown v. State, 915
S.W.2d 160, 161 (Tex. App.—Fort Worth 1996, no pet.).  We have found no statute that vests this
Court with jurisdiction over a defendant’s direct appeal from a trial court’s order granting the State’s
pretrial motion to dismiss an indictment or information.
 

The appeal is dismissed.
 
 
                                                __________________________________________
                                                W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Dismissed for Want of Jurisdiction
Filed:   August 25, 2005
Do Not Publish